United States Court of Appeals
                      For the First Circuit


No. 06-1026

 ISRAEL BENITEZ-GARCIA; DAMARIS DIAZ; ISRAEL BENITEZ-DIAZ; SONIA
   LAGUER-MORALES; SONIA I. DIAZ-LAGUER; NEFTALY CARRASQUILLO-
      CARRASQUILLO; CARMEN MILAGROS AMARAL-LOPEZ; GIANNA M.
  CARRASQUILLO-AMARAL; ESTHER HERNANDEZ-GARCIA; DRASKA MACHELLY
 CASILLAS-HERNANDEZ; NELSON GONZALEZ; MILAGROS LABOY; MARIE ANN
  GONZALEZ-LABOY; LUIS JAVIER ROSA-DAVILA; NATALIA ALISHA ROSA-
NIEVES; SONIA CRUZ-GONZALEZ; ELVIS ALEXIS MALDONADO-CRUZ; LUIS H.
 MENDOZA-RODRIGUEZ; MARY LUZ MONTANEZ-SERRAN; LESLY ANN MENDOZA-
   MONTANEZ; VICTOR MANUEL MARTINEZ-TORRES; BETTY VEGA-RIVERA;
VICTOR RAFAEL MARTINEZ-VEGA; BERNARD SANTIAGO; IVETTE S. DUCLERE;
 BERNARD A. SANTIAGO-DUCLERE; LUIS R. SANTIAGO-TORRES; ARLENE J.
 RUIZ-DIAZ; CELESTE CORAL SANTIAGO-RUIZ; ELIUDES CAMPS-MARCANO;
 MARISOL HERNANDEZ-MILLAN; LEISHLA M. CAMPS-HERNANDEZ; JORGE M.
  JIMENEZ-MARTINEZ; FRANCES L. CARRERO-ROMAN; KRYST M. JIMENEZ-
                             CARRERO,

                     Plaintiffs, Appellants,

                                v.

ADALBERTO GONZALEZ-VEGA; JANE DOE; CONJUGAL PARTNERSHIP GONZALEZ-
 DOE; COMMONWEALTH OF PUERTO RICO, Represented by Hon. Sila Maria
  Calderon, Governess of Puerto Rico; DEPARTMENT OF EDUCATION OF
  THE COMMONWEALTH OF PUERTO RICO, Represented by Hon. Cesar Rey;
             JOHN DOE; RICHARD ROE; A-Z INSURANCE CO.,

                      Defendants, Appellees.



                           ERRATA SHEET

     The opinion of this court issued on November 3, 2006 is
amended as follows:

     On page 10, line 10: Delete the word "Robson," and also delete
the comma and space that come after it.

     On page 14, note 9, line 3: Replace the word "appraised" with
the word "apprised."
     On page 14, note 9, line 8: Underline the letter "r" in the
word "Consumidor."